                           UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH DAKOTA
                                CENTRAL DIVISION


 ROSEBUD SIOUX TRIBE,
 a federally recognized Indian tribe,
 and its individual members,

              Plaintiff,
                                                       Case No.: 3:16-cv-03038-RAL
 v.

 UNITED STATES OF AMERICA,
 DEPARTMENT OF HEALTH AND                            PLAINTIFF ROSEBUD SIOUX
 HUMAN SERVICES, an executive                     TRIBE’S REPLY IN SUPPORT OF ITS
 department of the United States,                     MOTION FOR SUMMARY
 ALEX M. AZAR, Secretary of Health                          JUDGMENT
 and Human Services, INDIAN
 HEALTH SERVICE, an executive
 agency of the United States,
 MICHAEL D. WEAKHEE, Acting
 Director of Indian Health Service,
 JAMES DRIVING HAWK, Acting
 Director of the Great Plains Area Indian
 Health Service,

              Defendants.




      The United States federal government continues, on a daily basis, to violate its

treaty and trust duty to the Rosebud Sioux Tribe by failing to provide, pursuant to any

reasonable standard, adequate healthcare at the Rosebud Hospital. The Government’s

arguments in opposition to summary judgment are unavailing because the Tribe has

established an enforceable duty, and no trust corpus is required.

      At the outset, it is worth noting—again—that Defendants do not dispute the facts

relating to the extraordinarily poor care provided at the Rosebud Hospital. The Tribe

                                            1
provided numerous statistics and government reports showing that the overall health

status of the American Indian population lags significantly behind other demographics.

(See, e.g., Dkt. 94 at ¶¶ 1-5; 26(a).) 1 The same is true for the American Indian population

in South Dakota specifically. (See id. ¶ 5.)

       The Tribe also pointed to specific facts—again taken from government reports—

demonstrating that the care provided to the Tribe at the Rosebud Hospital does not

comply with minimum federal standards, produces negative outcomes for patients, and

constitutes an immediate threat to the health and safety of the Tribe’s population. (See

id. ¶¶ 10-16.) As a result of the serious deficiencies in the care provided at the Rosebud

Hospital, the defendants stopped providing certain types of care entirely, such as

surgery, obstetrics, and emergency services. Surgical and obstetric services remain

unavailable today. (See id. ¶¶ 12, 14, 15.) These were not isolated incidents; diversions

occurred at Rosebud nearly every year between 2000 and 2010. (Id. ¶ 20(a).) Thus,

medical care at Rosebud Hospital is either dangerous to receive or not available.

       Outside of publicly available government materials, the Tribe also provided the

expert report of Dr. Donald Warne. (See Dkt. 94 at ¶¶ 26-27.) 2 The Government does not



1     The Government admits these facts are undisputed, but contends they are
“immaterial to the legal issues in this case.” These facts may be immaterial to the
Government’s motion, but they are material to the Tribe’s motion: they establish the
breach of duty.

2The Government argues that Dr. Warne’s opinions are “disputed because they
constitute opinion, not material fact.” This is not a basis to dispute Dr. Warne’s
opinions. Dr. Warne would testify at trial in a manner consistent with his written
opinion, just like any other witness. The Government has not identified any expert to
rebut Dr. Warne’s opinions, nor has the Government pointed to any facts which counter
                                               2
dispute Dr. Warne’s qualifications as an expert in public health and American Indian

healthcare. Dr. Warne reviewed publicly available reports and information and

concluded that such facts “represent significant evidence of the failure of IHS to provide

the highest quantity and quality of health care services to the Rosebud Tribal

members.” (Id. at ¶ 26(b).) Dr. Warne further opined that the Government is “NOT

providing the quantity and quality of health services which will permit the health status

of American Indians served at the Rosebud Service Unit to be raised to the highest

possible level” and that the Government has failed to provide “the quantity and quality

of health care services and opportunities that will eradicate their health disparities.” (Id.

at ¶ 27.) This expert testimony is unrebutted.

       In addition, the Tribe provided undisputed evidence of specific instances in

which the Rosebud Hospital failed to provide safe care for its patients. Dr. LeRoy Clark,

at the time the clinical director for the Rosebud Hospital, agreed with CMS reports

detailing instances of deficient care. (Dkt. 94 at ¶ 28.) So did Lt. Brandy Bridgewater,

who at the time was the acting quality manager at the Rosebud Hospital. (Id. at ¶ 29.)

Evelyn Espinoza testified to her experiences both as an individual with first-hand

knowledge of poor care provided to her family, and in her capacity as acting CEO of the

Rosebud Hospital and the Tribal Health Administrator for the Tribe. (See id. at ¶¶ 30-



or tend to disprove Dr. Warne’s opinions. The Government further argues that Dr.
Warne’s expert opinions are somehow legal conclusions. They are not, but to the extent
the Court believes there are legal conclusions mixed with expert opinions, the Court
need not rely on Dr. Warne’s report for the source of the legal duty owed to the Tribe.
That duty is found in the Treaty and statutes, as discussed below.


                                             3
33.) 3 Ms. Espinoza’s testimony is evidence of (1) dangerous care, (2) failure to provide

care for any condition that did not pose an immediate risk of loss of life, limb, or a

sense, and (3) a systemic inability to respond to complaints or improve care.

         Taken together, the undisputed evidence overwhelmingly establishes that the

care provided at the Rosebud Hospital is unacceptable by any standard, including the

minimum standards set by the government for the provision of health care services.

Thus, if the Tribe can establish any duty to provide healthcare, it is undisputed that the

Government is breaching that duty.

    I.    The Tribe has established that Defendants have an enforceable duty to
          provide health care services to the Tribe.

         Defendants continue to press the argument that the Tribe has not established an

enforceable duty to provide health care services to the Tribe. The Government’s

argument misinterprets the applicable case law.

         As discussed in the Tribe’s opening summary judgment memorandum (and in

this Court’s prior opinion at Docket 36), the 1868 Treaty of Fort Laramie provides the

underlying legal obligation of the federal government’s trust duty to provide health

care services to the Tribe. The Treaty specifically requires the government to provide

health care services to the tribes in exchange for the Tribe ceding tribal lands to the

federal government. (See Dkt. 36 at 18 (“In return for vast land cessations . . . .”).) The




3      The Government does not dispute Ms. Espinoza’s testimony but objects to it for
the same reasons as Dr. Warne’s opinions. For the reasons discussed with respect to Dr.
Warne, those objections are meritless, and the Government has failed to point to any
specific facts disputing Ms. Espinoza’s sworn testimony.
                                              4
most recent Congressional affirmation of this bargained-for exchange is found in the

2016 Indian Trust Asset Reform Act:

       (4) the fiduciary responsibilities of the United States…are also founded in
       part on specific commitments made through written treaties and
       agreements securing peace, in exchange for which Indians have
       surrendered claims to vast tracts of land, which provided legal
       consideration for permanent, ongoing performance of Federal trust duties;
       and

       (5) the foregoing historic and Federal-tribal relations and understandings
       have benefitted the people of the United States as a whole for centuries
       and have established enduing and enforceable Federal obligations to
       which the national honor has been committed.

25 U.S.C. § 5601 (emphases added).

       The Government has repeatedly reinforced its duty to provide adequate health

care for Indians through legislation, including in the Snyder Act of 1921, the Indian

Health Care Improvement Act of 1976 (“IHCIA”), and the Affordable Care Act

(“ACA”). Taken together, the Treaty and statutes make clear that the Government has

an enforceable legal duty to provide health care to the Tribe to the extent necessary “to

ensure the highest possible health status for Indians.” 25 U.S.C. § 1602 (2009). This duty

is not the “nebulous” duty that the Government claims (see Dkt. 93 at 2); it is a specific

bargained-for treaty and statutory obligation that the Government itself has repeatedly

and clearly affirmed.

       This Court has already rejected the Government’s argument. In reviewing the

case law on this precise issue, this Court previously ruled that the Tribe had pointed to

“specific statutory language and a specific treaty” that supported its claim. (Dkt. 36 at

22.) The Court also noted that “[t]he 1868 Treaty of Fort Laramie, unlike other treaties

                                             5
used by other tribes in attempts to enforce a health care trust responsibility, includes

language relating to health care.” (Dkt. 36 at 18.) In case it was not clear, the Court

stated that in denying the motion to dismiss, it had determined that “there exists some

duty.” (Dkt. 46 at 2.)

       The Court’s holding that a legal duty exists was correct then and is correct now.

The Government has not presented any argument as to why this Court’s prior decision

is wrong, other than to continue to cite the same authorities this Court previously

considered. Instead, the Government attempts to dismiss this Court’s prior ruling as a

postponement of a decision on the merits. (Dkt. 93 at 4.) But in addressing the question

of whether a duty exists, the parties are arguing a question of law, not a question of fact.

The parties largely present the same authorities that this Court previously analyzed in

this very case. (See generally Dkt. 36 at 15-22.) The Tribe’s citations to long-standing legal

authorities are not “unsupported self-serving allegations.” (See Dkt. 93 at 4.) Nor does

the Government explain how it would expect the Tribe to use discovery to uncover a

trust or statutory responsibility. (See Dkt. 93 at 5.) The reality is that the existence of a

duty is a question of law, not a question of fact. (See Dkt. 46 at 1-2 (noting that the

Government was taking the position that little to no discovery would be required to

address the existence of a duty).) At the motion to dismiss stage, and in this summary

judgment briefing, the Tribe has shown that an enforceable duty exists. In addition, in

this motion for summary judgment, the Tribe has now introduced undisputed evidence

that the Government has, in fact, breached its duty.



                                               6
       Defendants continue to mistakenly argue that the Tribe cannot rely

comprehensively on the Snyder Act, the IHCIA, the ACA, and the Treaty, and must

identify a specific statute rather than a “network” of laws. (Dkt. 93 at 14-15.) But, the

Court has made clear that a comprehensive framework of statutes and regulations can

establish fiduciary obligations of the federal government. United States v. Jicarilla Apache

Nation, 564 U.S. 162, 177 (2011); United States v. Mitchell (“Mitchell II”), 463 U.S. 206, 222,

224 (1983); see also United States v. White Mountain Apache Tribe, 537 U.S. 465, 474 n.3

(2003) (“Where the relevant sources of substantive law create all of the necessary

elements of a common-law trust, there is no need to look elsewhere for the source of a

trust relationship.”) (emphasis added).

       Defendants attempt to distinguish Mitchell II because there, the federal

government was managing a trust corpus, i.e., Indian timber, land, and funds, and that

the government’s role was “pervasive” due to statutory guidance dictating the

administration of the corpus. (Dkt. 93 at 14.) But as in Mitchell II, here there are a

network of statutes and a treaty that establish Congress’s clear intention to obligate the

federal government. Here, the Government is to provide the highest level of health care

services possible to tribes in exchange for the tribes ceding their tribal lands to it. To

meet this duty, Congress identifies specific property, i.e., the annual appropriations to

IHS, that IHS must use to fulfill the Government’s trust duties to the Tribe, as detailed

in the Snyder Act, the IHCIA, and the Treaty, to ensure that health care provided to the

Tribe permits the health status of the Tribe and its individual members to be raised to

the highest possible level.

                                              7
       The Government’s reliance on Navajo II is also inapposite. See United States v.

Navajo Nation, 556 U.S. 287 (2009) (“Navajo II”). In Navajo II, the Court considered

whether, taken together, the Indian Mineral Leasing Act (“IMLA”) and Indian Mineral

Development Act (“IMDA”), created a trust duty owed to the Tribe regarding coal

leasing. In ultimately finding that no enforceable trust obligation existed, the Court

construed the IMLA in light of its purpose “to enhance tribal self-determination by

giving Tribes, not the Government, the lead role in negotiating mining leases.” 556 U.S.

at 293. The Government claims that the Tribe similarly “has the option of operating the

health care programs itself by entering into a self-determination agreement.” (Dkt. 93 at

17, n.3.) The Tribe’s ability to elect to manage some of its health care services

independently, however, is different from a statute designed to enhance tribal self-

determination and does not obviate the Government of its trust duty.

       The logical extension of the Government’s position is that it could eliminate

healthcare services to the Tribe without violating any duty. That cannot be correct. If it

were, the Government’s promise 4—made in exchange for vast territorial concessions—

would be meaningless. Instead, it continues to be bound by its treaty and statutory

responsibilities.

       The Government’s responsibility to the Tribe is not a mystery. It has repeatedly

declared that it will provide the health care necessary to “ensure the highest possible




4       Under the Treaty, the Government had the option to terminate its healthcare
obligation after ten years in exchange for an increased payment to the Tribe. (See Dkt. 36
at 18.) The Government never did so.
                                             8
health status for Indians.” (See Dkt. 36 at 19 (reviewing authorities).) The Tribe does not

ask the Court to fix the IHS health care system. The Tribe does not ask the Court to

create a corrective plan or staffing chart for the Rosebud Hospital. The Tribe does not

ask this Court to prescribe specific remedial actions or order any allocations or other

funding. All the Tribe seeks is a declaration from this Court recognizing the obvious:

that the Government has a duty to “ensure the highest possible health status” for the

Tribe, and that the Government is not doing so. To award that relief, the Court does not

need to wade into the issue of what specific actions or medical services are required to

fulfill the Government’s obligation.

II.    The Tribe need not identify a particular trust corpus.

       Defendants continue to argue that the Tribe is unable to identify a trust corpus

and therefore that no trust duty exists. No trust corpus, however, is required to

establish a trust duty where the appropriations for IHS funding are not “gratuitous

appropriations.” See Lincoln v. Vigil, 508 U.S. 182, 195 (1993) (citing Reuben Quick Bear v.

Leupp, 210 U.S. 50, 80 (1908) (holding that when money is appropriated pursuant to

treaty duties, trust responsibility attaches). This Court already held against Defendants

on this precise issue. (See Dkt. 36 at 18-22.) But, even if a trust corpus is required, the

congressional appropriation to IHS to fulfill treaty obligations 5 satisfies the trust corpus

requirement.



5      Because IHS provides health care services pursuant to the treaty obligation
created when it agreed to accept ceded tribal lands in exchange for providing health
care services to the tribes, the IHS appropriation cannot constitute a gratuitous lump
sum. The Supreme Court drew a clear distinction between a “Trust Fund” and a
                                              9
       The Tribe has established that the congressional appropriations to IHS are not

“gratuitous appropriations” and therefore satisfy the trust corpus requirement. Both the

Supreme Court and this Court have held that “[w]here money is appropriated to fulfill

a treaty obligation, a trust responsibility attaches.” (Dkt. 36 at 19 (emphasis addd); see

also Lincoln v. Vigil, 508 U.S. 182, 195 (citing Quick Bear v. Leupp, 210 U.S. 50, 80 (1908)).)

The Government is required to use the IHS appropriations to satisfy its obligations

under the Snyder Act, IHCIA, and the Treaty. While the IHS retains discretion on which

services to spend the monies, (see Lincoln, 508 U.S. at 194-95), the Supreme Court has

never held that annual appropriations are always discretionary, gratuitous

appropriations and cannot therefore qualify as a trust corpus.

       The Government attempts to undermine the Tribe’s reliance on White v. Califano

by mistakenly arguing that White is no longer valid law. 437 F. Supp. at 555. In White,

the court acknowledged that the IHS annual appropriations are sufficient to establish a

trust corpus. Id. at 557-58. This Court not only recognized the validity of White but

noted that it is more analogous to the instant case than the Mitchell line of cases relied

on by Defendants because White similarly involved a request for specific equitable

relief, rather than monetary damages. (See Dkt. 36 at 20.)



“Treaty Fund” finding that treaty funds are “moneys really belonging to the Indians.
They are the price of land ceded by the Indians to the Government. The only difference
is that in the ‘Treaty Fund’ the debt to the Indians created and secured by the treaty is
paid by annual appropriations. They are not gratuitous appropriations of public
moneys, but the payment, as we repeat, of a treaty debt in installments.” Quick Bear, 210
U.S. at 81.



                                               10
III.   The Tribe has established that Defendants breached their trust and treaty
       duties the Tribe.

       Defendants owes the Tribe a statutory and treaty duty to provide health care to

the Tribe that raises the health status of tribal members to the highest possible level.

Defendants do not dispute the conditions at Rosebud Hospital (see Dkt. 94), which

clearly fail to meet even minimum health care standards. Under any reasonable

interpretation of what that duty requires, the facts established in this case clearly

demonstrate that Defendants have breached their duty to the Tribe.

       Defendants point to statistics about rural healthcare overall and suggest that this

justifies their failure to fulfill their trust duty and provide adequate health care services

to the Tribe. (Dkt. 93 at 21-23.) But, other rural hospitals have been able to avoid the

systematic problems seen at the Rosebud Hospital. (Dkt. 94 at ¶ 33.) Indeed, a recent

study found that 39 of the top 100 critical access hospitals in the country are rural

hospitals in the IHS Great Plains area (Iowa, Nebraska, South Dakota, and North

Dakota), six of which are in South Dakota. See Billion Decl. Ex. 1 (The Chartis Group,

Top 100 Critical Access Hospitals 2019.) 6 In fact, the hospital in Gregory, South Dakota




6       The Government cites a string of newspaper articles on pages 21-22 of Docket 93.
It is unclear whether the Government is requesting that the Court take judicial notice of
these articles. Under Fed. R. Evid. 201, courts may take judicial notice of newspaper
articles or other publications “as evidence of what was in the public realm at the time,
but not as evidence that the contents in the publication were accurate. . . . Unless the
newspaper articles contain matter that has not been disputed . . . .” See Cheval Int’l v.
Smartpak Equine, LLC, CIV 14-5010-JLV, 2015 U.S. Dist. LEXIS 23324, 2015 WL 798969, at
*8 (D.S.D. Feb. 26, 2015). In this case, there is no doubt that rural healthcare can be
difficult, but it is certainly not impossible. Indeed, the Gregory Hospital’s success is
most relevant to this case given its proximity to the Rosebud Hospital. To the extent the
                                             11
was named one of the top twenty critical access hospitals in the United States. See

Billion Decl. Ex. 2 (Avera Gregory Hospital named one of top 20 Critical Access Hospitals in

the nation, Gregory Times Advocate (Sept. 4, 2019)). Despite Defendants’ insistence that

the Rosebud Hospital’s location is to blame for its wholly deficient medical care, one of

the top twenty critical access hospitals is a rural South Dakota hospital located a mere

seventy-seven miles from the Rosebud Hospital. See id. Rosebud Hospital’s failing

health care services is a reflection of Defendants’ breached duty to the Tribe, not a

symptom of its location.

IV.    The Government’s narrow construction of the duty and the nature of the
       Tribe’s claim are inaccurate.

       Next, the Government argues that the services provided to the Tribe “far exceed”

its treaty duty, claiming that the Treaty requires only that Defendants provide a single

physician and housing for the same. (Dkt. 93 at 27.) Again, the Government

misapprehends its obligation by reading the Treaty in isolation. Congress has

repeatedly clarified and affirmed the Government’s obligation, declaring that it is the

policy of the United States “in fulfillment of its special trust responsibilities and legal

obligations to Indians – [] to ensure the highest possible health status for Indians and

urban Indians and to provide all resources necessary to effect that policy.” 25 U.S.C. §

103 (2009); see 25 U.S.C. § 1602(1) (the IHCIA’s purpose is “to ensure the highest

possible health status for Indians . . . and to provide all resources necessary to affect that




Court considers the articles provided by the Government, it should also consider the
article attached as Exhibit 1 to the November 12, 2019 Billion Declaration.
                                              12
policy”). For the Government to suggest it has satisfied its obligations and provided all

necessary resources to the dangerously understaffed and underfunded Rosebud Hospital

is untenable.

       Finally, while the woefully inadequate care provided at the Rosebud Hospital

may rise to the level of medical “malpractice,” the Tribe has not alleged malpractice as

the basis of Defendants’ breach of trust, as Defendants argue. (Dkt. 93 at 25-26.) Under

any reasonable interpretation of what the Government’s statutory and treaty duty to

provide health care to the Tribe requires, the Tribe has established that the Government

breached its duties to the Tribe.

V.     The Tribe has standing because its injury can be redressed by a favorable
       decision from this Court.

       The Tribe seeks a declaratory judgment that the Government is responsible for

providing health care to the Tribe and has failed to comply with its trust and treaty

duties. Defendants argue that the relief sought by the Tribe has no “purely mechanical

result” and therefore is “entirely speculative.” (Dkt. 93 at 30.) Unlike in Mississippi River

Revival, Inc. where the court held that the requested declaration that past conduct

violated rights was inappropriate, the Government’s misconduct in this case is ongoing.

See Mississippi River Revival, Inc. v. City of Minneapolis, 145 F. Supp. 2d 1062, 1065 (D.

Minn. 2001). It is not mere conjecture to assume a declaration confirming the

Government’s trust and treaty responsibilities and its failure to fulfill them would lead

to a change in its behavior and a change in the relationship between the parties. Indeed,

this Court acknowledged the likelihood of that exact possibility, finding that: “a



                                              13
declaratory judgment stating that defendants, which include IHS and others directly

responsible for providing health care to the Rosebud Sioux Tribe, have failed to comply

with the trust and treaty responsibilities . . . could . . . have an effect on the defendants’

behavior towards the Tribe, even if indirectly.” (See Dkt. 36 at 12).

       Further, Defendants’ suggestion that granting the Tribe’s declaration would

create for all private citizens a “freestanding right to obtain some hypothetical level of

funding for their favorite agency and to direct those funds to their favorite agency field

office” is nothing more than hyperbole. (See Dkt. 93 at 31.) As the Tribe has repeatedly

clarified, it does not seek a declaration reallocating or otherwise addressing the

allocation of funds to the Tribe or to Rosebud Hospital. In addition, the claim here is not

a “freestanding” one—it is explicitly based on a treaty and myriad statutes affirming the

Government’s bargained-for commitment to the Tribe. Enforcing the Government’s

promise in this case will not create a “freestanding right” for all private citizens—just

those who are parties to a treaty with the Government. The Tribe has established that it

has standing for the narrower declaratory relief it seeks—a declaration that confirms the

Government owed the Tribe trust and treaty duties and failed to fulfill them.

VI.     This Court has jurisdiction over Count III.

       Defendants maintain their argument regarding jurisdiction that this Court

cannot hear claims against the United States requiring the payment of money. (Dkt. 93

at 32). Defendants’ argument mischaracterizes the relief sought by the Tribe. The Tribe

is not seeking a forced expenditure of funds, or for a reallocation of funds to the

Rosebud Hospital. Rather, Count III seeks only a declaratory judgment that IHS has

                                              14
violated its trust duty to ensure that health services provided to the Tribe’s members

permit the health status of Indians to be raised to the highest possible level. As

discussed above, this remedy can be achieved without ordering allocation of additional

funds.

                                     CONCLUSION

         Because of the Government’s refusal to comply with its treaty and statutory

obligations, the conditions at the Rosebud Hospital are woefully inadequate. The

Government’s continued efforts to evade its trust obligation to provide adequate health

care to the Tribe are unacceptable and unsupported by law. The Tribe simply asks this

Court to declare that the Government has a duty to the Tribe, and that the Government

is breaching its duty. Accordingly, the Tribe respectfully requests that Defendants’

motion for summary judgment be denied and that summary judgment be entered in the

Tribe’s favor in the form of a declaratory judgment.




                                            15
Dated: November 12, 2019    ROBINS KAPLAN LLP


                            By: /s/ Timothy W. Billion
                               . Brendan V. Johnson (S.D. #3263)
                                 Timothy W. Billion (S.D. #4641)
                                 140 North Phillips Avenue, Suite 307
                                 Sioux Falls, SD 57104
                                 Tel: 605-335-1300
                                 Fax: 605-740-7199
                                 BJohnson@RobinsKaplan.com
                                 TBillion@RobinsKaplan.com

                                Denise S. Rahne (S.D. #4708)
                                Bruce A. Finzen (Pro Hac Vice)
                                800 LaSalle Avenue, Suite 2800
                                Minneapolis, MN 55402-2015
                                Tel: 612-349-8500
                                Fax: 612-339-4181
                                DRahne@RobinsKaplan.com
                                BFinzen@RobinsKaplan.com

                                Timothy Q. Purdon (Pro Hac Vice)
                                1207 West Divide Avenue, Suite 200
                                Bismarck, ND 58503
                                Tel: 701-255-3000
                                Fax: 612-339-4181
                                TPurdon@RobinsKaplan.com

                            ATTORNEYS FOR PLAINTIFF
                            ROSEBUD SIOUX TRIBE




                           16
